Exhibit 10.1


AMENDMENT AGREEMENT (this "Amendment"), dated as of June 9, 2016, among CELANESE
CORPORATION, a Delaware corporation ("Holdings"), CELANESE US HOLDINGS LLC, a
Delaware limited liability company (the "Company"), CELANESE AMERICAS LLC (f/k/a
Celanese Americas Corporation), a Delaware limited liability company ("CALLC"),
each Guarantor Subsidiary, the Lenders party hereto (the "Consenting Lenders"),
DEUTSCHE BANK AG, NEW YORK BRANCH ("DBNY"), as administrative agent and as
collateral agent, DBNY, Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Citibank, N.A., The Royal Bank of Scotland plc and HSBC Bank USA, National
Association, each as an issuing bank, DBNY, as swingline lender, and DEUTSCHE
BANK SECURITIES INC. ("DBSI"), to the Credit Agreement, dated as of April 2,
2007 (as amended, supplemented, amended and restated or otherwise modified prior
to the date hereof, the "Existing Credit Agreement"), among Holdings, the
Company, CALLC, DBNY and the other parties thereto from time to time.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Existing Credit Agreement.
WHEREAS, the Company has requested that the Existing Credit Agreement be amended
as set forth herein;
WHEREAS, Section 9.08 of the Existing Credit Agreement provides that the
relevant Loan Parties and the Required Lenders may amend the Existing Credit
Agreement and the other Loan Documents for certain purposes;
WHEREAS, by signing this Amendment, the Required Lenders have consented to this
Amendment and the amendments to the Existing Credit Agreement described in
Section 1 below;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendment. The Administrative Agent and each Consenting Lender (in the
aggregate representing Required Lenders) hereby consents to the following
amendments to the Existing Credit Agreement:
(a)add to Section 1.01 of the Credit Agreement in the appropriate alphabetical
location the following defined terms:
"Bail-In Action" shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
"EEA Financial Institution" shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.




--------------------------------------------------------------------------------




"EEA Member Country" shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"EU Bail-In Legislation Schedule" shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Write-Down and Conversion Powers" shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
(b)amend the definition of "Defaulting Lender" in Section 1.01 by deleting the
"or" before clause (iii) thereof and adding the following immediately before the
proviso thereto: ", or (iv) become the subject of a Bail-In Action".
(c)replace the cross-reference to "Section 5.12" in the definition of "OFAC" in
Section 1.01 with "Section 3.22(b)".
(d)insert the following sentence to the end of Section 2.26(ii) immediately
after the final sentence thereof:
Subject to Section 9.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.
(e)amend and restate Section 3.22(b) in its entirety as follows:
None of Holdings, the Company or any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or Affiliate of Holdings,
the Borrower or any of its Subsidiaries, (i) is a person on the list of
"Specially Designated Nationals and Blocked Persons" or (ii) is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department ("OFAC"); and no Borrower will directly
or, to its knowledge, indirectly use the proceeds of the Loans or Letters of
Credit or otherwise knowingly make available such proceeds to any person, (x)
for the purpose of financing the activities of any person that is at such time
subject to any U.S. sanctions administered by OFAC, or to do business in a
country or territory that is the subject of U.S. sanctions administered by OFAC,
if such activities would be prohibited for a U.S. person pursuant to OFAC, or
(y) for the purpose of financing the activities of any person that is at such
time subject to any applicable sanctions administered by the European Union or
any member country thereof or in a country or territory that is the subject of
any applicable sanctions administered by the European Union or any member
country thereof.
(f)amend Section 5.04(c) by deleting the "and" before clause (y) thereof and
adding the following before the semicolon at the end thereof:


-2-

--------------------------------------------------------------------------------




and (z) concurrently with any delivery of financial statements under (a) or (b)
above, notice in the event that net sales from business in any particular
country or territory that is the subject of (I) U.S. sanctions administered by
OFAC or (II) any applicable sanctions administered by the European Union or any
member country thereof exceeds 5% of the consolidated net sales of the Company
and its Subsidiaries for the fiscal period to which such financial statements
relate
(g)amend and restate clause (i) of Section 5.12 in its entirety as follows:
refrain from knowingly doing business in a country or territory that is the
subject of (x) U.S. sanctions administered by OFAC or with a Person that is on
the list of "Specially Designated Nationals and Blocked Persons", if such
business would be prohibited for a U.S. person pursuant to OFAC (unless such
business is generally or specifically licensed by OFAC or otherwise permitted by
U.S. sanctions law) or (y) any applicable sanctions administered by the European
Union or any member country thereof or with a Person with whom dealings are
prohibited under any applicable sanctions administered by the European Union or
any member country thereof,
(h)insert the following new Section 9.20:
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down (a) and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or:
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 2.Representations and Warranties. The Company and Holdings, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders that:


-3-

--------------------------------------------------------------------------------




(a)The execution and delivery of this Amendment is within each of the Company's
and Holdings' organizational powers and has been duly authorized by all
necessary organizational action on the part of each of the Company and Holdings.
This Amendment has been duly executed and delivered by each of the Company and
Holdings and constitutes, a legal, valid and binding obligation of each of the
Company and Holdings, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally, subject to general principles of equity and subject to implied
covenants of good faith and fair dealing. This Amendment will not (i) violate
any Requirement of Law in any material respect, (ii) violate the articles of
incorporation, bylaws or similar organizational documents of any Loan Party or
(iii) violate or result in a default or require any consent or approval under
any indenture, agreement or other instrument binding upon any Loan Party or its
property, or give rise to a right thereunder to require any payment to be made
by any Loan Party, except, in the case of this clause (iii), for violations,
defaults or the creation of such rights that would not reasonably be expected to
result in a Material Adverse Effect.
(b)After giving effect to this Amendment, the representations and warranties set
forth in Article III of the Existing Credit Agreement or in any other Loan
Document are true and correct in all material respects (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).
(c)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
Section 3.Effectiveness. This Amendment shall become effective on the date (the
"Amendment No. 5 Effective Date") on which each of the following conditions
shall have been satisfied in accordance with the terms thereof:
(a)the Administrative Agent shall have received (i) executed signature pages
hereto from each Loan Party and (ii) executed signature pages hereto from
Lenders constituting the Required Lenders;
(b)the representations and warranties set forth in Section 2 hereof shall be
true and correct as of the Amendment No. 5 Effective Date;
(c)the Administrative Agent shall have received a certificate, dated the
Amendment No. 5 Effective Date and signed by a Responsible Officer of each of
the Company and Holdings, confirming compliance with the conditions precedent
set forth in clause (b) of this Section 3; and
(d)the Company shall have paid all reasonable out of pocket costs and expenses
of the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment (including the reasonable fees and expenses of
Cahill Gordon & Reindel llp as counsel to the Administrative Agent).
Section 4.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.


-4-

--------------------------------------------------------------------------------




Section 5.Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 6.Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
Section 7.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, any other Agent, the Issuing Bank or
the Swingline Lender, in each case under the Existing Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other provision of either such
agreement or any other Loan Document. Except as expressly set forth herein, each
and every term, condition, obligation, covenant and agreement contained in the
Existing Credit Agreement or any other Loan Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. Each
Loan Party reaffirms its obligations under the Loan Documents to which it is
party and the validity of the Liens granted by it pursuant to the Security
Documents. This Amendment shall constitute a Loan Document for purposes of the
Existing Credit Agreement and from and after the Amendment No. 5 Effective Date,
all references to the Existing Credit Agreement in any Loan Document and all
references in the Existing Credit Agreement to "this Agreement," "hereunder,"
"hereof" or words of like import referring to the Existing Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement. Each of the Loan Parties hereby consents to this Amendment and
confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Amended Credit
Agreement.
[Remainder of page intentionally left blank]


-5-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
CELANESE CORPORATION
 
 
 
 
 
By:
/s/ Christopher W. Jensen
 
 
 
Name: Christopher W. Jensen
 
 
 
Title: Senior Vice President, Finance & CFO
 
 
 
 
 
 
CELANESE US HOLDINGS LLC
 
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
CELANESE AMERICAS LLC (f/k/a Celanese
 
Americas Corporation)
 
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 

 
CELANESE ACETATE LLC
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 
 
CELANESE CHEMICALS, INC.
 
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
CNA HOLDINGS LLC
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 



[Signature Page to Celanese Amendment]



--------------------------------------------------------------------------------




 
CELANESE INTERNATIONAL CORPORATION
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
CELTRAN, INC.
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 
KEP AMERICA ENGINEERING PLASTICS, LLC
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 
TICONA FORTRON INC.
 
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
TICONA POLYMERS, INC.
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 
TICONA LLC
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
CELANESE GLOBAL RELOCATION LLC
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 



[Signature Page to Celanese Amendment]



--------------------------------------------------------------------------------




 
CELANESE LTD.
 
 
 
 
 
By:
CELANESE INTERNATIONAL
 
 
 
CORPORATION as General Partner
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 
 
 
CELANESE SALES U.S. LTD.
 
 
 
 
 
By:
CELANESE INTERNATIONAL
 
 
 
CORPORATION as General Partner
 
 
 
 
 
By:
/s/ Jamie A. Beggs
 
 
 
Name: Jamie A. Beggs
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 



[Signature Page to Celanese Amendment]



--------------------------------------------------------------------------------




 
DEUTSCHE BANK AG, NEW YORK BRANCH, as
 
 
 
Administrative Agent
 
 
 
 
 
 
By:
/s/ Marcus M. Tarkington
 
 
 
Name: Marcus M. Tarkington
 
 
 
Title: Director
 
 
 
 
 
 
 
 
By:
/s/ Michael Shannon
 
 
 
Name: Michael Shannon
 
 
 
Title: Vice President
 



[Signature Page to Celanese Amendment]



--------------------------------------------------------------------------------





The undersigned Revolving Facility Lender hereby consents to the amendments to
be made to the Existing Credit Agreement hereunder.


 
 
 
 
 
(Name of Institution)
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
[If a second signature is necessary:
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 



[Signature Page to Celanese Amendment - Revolving Lender]

--------------------------------------------------------------------------------





The undersigned Term Lender hereby consents to the amendments to be made to the
Existing Credit Agreement hereunder on the Amendment No. 5 Effective Date:
Existing principal amount of Term C-2 Loans that are Dollar Term Loans, if any,
held by the undersigned Lender immediately prior to the Amendment No. 5
Effective Date: $_________________.1 
Existing principal amount of Term C-2 Loans that are Euro Term Loans, if any,
held by the undersigned Lender immediately prior to the Amendment No. 5
Effective Date: €_________________.2 
Existing principal amount of Term C-3 Loans that are Dollar Term Loans, if any,
held by the undersigned Lender immediately prior to the Amendment No. 5
Effective Date: $_________________.3 
Existing principal amount of Term C-3 Loans that are Euro Term Loans, if any,
held by the undersigned Lender immediately prior to the Amendment No. 5
Effective Date: €_________________.4 
 
 
 
 
 
(Name of Institution)
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
[If a second signature is necessary:
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 









 
 
1 
For informational purposes only.
 
 
2 
For informational purposes only.
 
 
3 
For informational purposes only.
 
 
4 
For informational purposes only.



[Signature Page to Celanese Amendment - Consenting Term Lender]